Title: From Alexander Hamilton to James Lingan, 6 September 1792
From: Hamilton, Alexander
To: Lingan, James


Treasury DepartmentSeptember 6. 1792.
Sir
It has been stated to me by Messrs Oliver and Thomson that the Ship Eliza, N Stone Master, entered at Alexandria in November last, and proceeded up the River in Ballast to load at George Town, where the said Master had been obliged to pay Tonnage a second time.

If the case is accurately stated, and the Master had paid Tonnage at Alexandria, as may be inferred from the entry said to have been made there, your charge was erroneously made, and the Tonnage Duty paid to you must in that case be refunded.
I am, Sir,   Your Obed. Servant.
Alexander Hamilton
James M Lingan Esqr.George Town.
